        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 1 of 74



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND



JUDY JIEN, et al.,

               Plaintiffs,

        v.
PERDUE FARMS, INC., et al.,

               Defendants.               Civil Action No.: 1-19-cv-2521-SAG




                         ANSWER OF PERDUE TO PLAINTIFFS’
                     SECOND AMENDED CONSOLIDATED COMPLAINT


        Perdue Farms, Inc., and Perdue Foods LLC (“Perdue”) submits its answer and affirmative

defenses to the Second Amended Consolidated Complaint (“Complaint”) of Plaintiffs, filed on

November 2, 2020, as follows. Perdue denies each and every allegation in the Complaint except as

expressly admitted below:

        In response to Plaintiffs’ opening, unnumbered Paragraph, Perdue admits that Plaintiffs purport

to bring this action on behalf of themselves and the proposed class, but denies that Plaintiffs are entitled

to any relief. Footnote 1 contains Plaintiffs’ identification of the named Defendants, to which no

response is required. To the extent that Footnote 1 requires a response, Perdue admits that Plaintiffs

have defined “Defendants” as described in Footnote 1. Perdue denies all remaining allegations of

Plaintiffs’ opening, unnumbered Paragraph.

        Perdue also notes the Complaint includes headers, which are not factual statements to which

any response is required. To the extent a response is required, Perdue denies any allegations contained

in Plaintiffs’ headers.
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 2 of 74



       With respect to the numbered paragraphs in the Second Amended Consolidated Complaint,

Perdue responds as follows:

        1.     Perdue denies the conspiracy alleged in the Complaint. Paragraph 1 contains Plaintiffs’

characterization of their claims and/or legal conclusions, to which no response is required. To the

extent a response is required, Perdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 1 that relate to other Defendants and/or third parties, and on

that basis denies those allegations. Perdue denies the remaining allegations in Paragraph 1.

        2.     Paragraph 2 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 2

that relate to other Defendants and/or third parties, and on that basis denies those allegations. Perdue

admits that it owns and operates processing plants in the continental United States at which chickens

or turkeys are processed. Perdue denies the remaining allegations in Paragraph 2.

        3.     Paragraph 3 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

it owns and operates processing plants in the continental United States at which chickens or turkeys

are processed, and that it employs persons at those plants. Perdue lacks knowledge or information

sufficient to form a belief as to the precise figures set forth in the first and second sentences of

Paragraph 3, and on that basis denies these allegations. Perdue otherwise lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 3 and

on this basis denies these allegations.

        4.     To the extent that the allegations in Paragraph 4 relate to other Defendants and/or third

parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to their



                                                   2
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 3 of 74



truth, and on this basis denies these allegations. Perdue admits that it has compensated its employees

with certain hourly wages or annual salaries, and employment benefits, which are based on various

factors, including but not limited to, an employee’s position and years of experience. Perdue denies

the remaining allegations in Paragraph 4.

        5.     Perdue denies the conspiracy alleged in the Complaint. Paragraph 5 contains Plaintiffs’

characterization of their claims and/or legal conclusions, to which no response is required. To the

extent a response is required, Perdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 5 that relate to other Defendants and/or third parties, and on

that basis denies those allegations. To the extent that the allegations in Paragraph 5 purport to relate

to Perdue, Perdue denies these allegations.

        6.     Perdue denies the conspiracy alleged in the Complaint. Paragraph 6 contains Plaintiffs’

characterization of their claims and/or legal conclusions, to which no response is required. To the

extent a response is required, Perdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 6 that relate to other Defendants and/or third parties, and on

that basis denies those allegations. To the extent that the allegations in Paragraph 6 purport to relate

to Perdue, Perdue denies these allegations.

        7.     Perdue denies the conspiracy alleged in the Complaint. Paragraph 7 contains Plaintiffs’

characterization of their claims and/or legal conclusions, to which no response is required. To the

extent a response is required, Perdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 7 that relate to other Defendants and/or third parties, and on

that basis denies those allegations. To the extent that the allegations in Paragraph 7 purport to relate

to Perdue, Perdue admits that Agri Stats and WMS have collected certain compensation-related

information from Perdue, and that Perdue has received for pro-competitive benchmarking purposes



                                                   3
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 4 of 74



reports from Agri Stats and WMS containing anonymized information regarding certain

compensation-related information, but denies any characterization of those reports. Perdue denies the

remaining allegations in Paragraph 7.

        8.     Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 8 that relate to other Defendants and/or third parties, and on that basis denies

those allegations. To the extent that the allegations in Paragraph 8 purport to relate to Perdue, Perdue

denies these allegations.

        9.     Perdue denies the conspiracy alleged in the Complaint. Paragraph 9 contains Plaintiffs’

characterization of their claims and/or legal conclusions, to which no response is required. To the

extent a response is required, Perdue denies the allegations in Paragraph 9.

        10.    Perdue denies the conspiracy alleged in Paragraph 10. Paragraph 10 contains Plaintiffs’

characterization of their claims, allegations subject to proof by expert testimony, and/or legal

conclusions, to which no response is required. To the extent a response is required, and to the extent

that the allegations in Paragraph 10 characterize documents or other sources, such sources speak for

themselves, and Perdue denies any characterization that is inconsistent therewith. To the extent that

the allegations in Paragraph 10 relate to other Defendants and/or third parties to this action, Perdue

lacks knowledge or information sufficient to form a belief as to the truth of these allegations and on

this basis denies these allegations. Perdue denies the remaining allegations in Paragraph 10.

        11.    Perdue denies the conspiracy alleged in the Complaint. Paragraph 11 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue admits that Plaintiffs purport to bring an antitrust action

under Sherman Act, 15 U.S.C. § 1, but denies that Plaintiffs state a claim under Sherman Act, 15




                                                   4
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 5 of 74



U.S.C. § 1 and/or that Plaintiffs are entitled to any of the requested relief. Perdue denies the remaining

allegations in Paragraph 11.

        12.     Perdue admits that this Court has jurisdiction for purposes of this matter only.

        13.     Perdue admits that it is subject to the personal jurisdiction of this Court for the purposes

of this matter only. Perdue admits that Perdue Farms, Inc. and Perdue Foods LLC are headquartered

in Maryland, that Perdue operates processing plants in Maryland, and that Perdue has employees

located in the state of Maryland. Perdue further admits that Perdue employees have attended certain

meetings held by the National Chicken Council or the Delmarva Poultry Industry, Inc. To the extent

that the allegations in Paragraph 13 relate to other Defendants and/or third parties to this action, Perdue

also lacks knowledge or information sufficient to form a belief as to the truth of these allegations and

on this basis denies these allegations. Perdue denies the remaining allegations in Paragraph 13.

        14.     Perdue admits that venue is proper in this District for purposes of this matter only. To

the extent that the allegations in Paragraph 14 relate to other Defendants and/or third parties to this

action, Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations, and on this basis denies these allegations. Perdue denies the remaining allegations in

Paragraph 14.

        15.     Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 15 and on this basis denies these allegations.

        16.     Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 16 and on this basis denies these allegations.

        17.     Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 17 and on this basis denies these allegations.




                                                     5
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 6 of 74



        18.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 18 and on this basis denies these allegations.

        19.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 19 and on this basis denies these allegations.

        20.    Perdue admits that Perdue Farms, Inc. is a privately held Maryland corporation

headquartered in Salisbury, Maryland. Perdue admits that during the purported Class Period, it paid

certain wages, salaries and/or benefits to its employees in the United States. Perdue denies the

remaining allegations in Paragraph 20.

        21.    Perdue denies the conspiracy alleged in the Complaint. Paragraph 21 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 21 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue admits that Agri Stats and WMS have collected

certain compensation-related information from Perdue, and that Perdue has received for pro-

competitive benchmarking purposes reports from Agri Stats and WMS containing anonymized

information regarding certain compensation-related information, but denies any characterization of

those reports. Perdue also admits that Perdue employees have on occasion attended meetings with

representatives of WMS, including a meeting in 2017 at the Hilton Sandestin Beach Golf Resort &

Spa, but denies any characterization of those meetings. Perdue further admits that Paragraph 21

contains purported statements and allegations attributed to unidentified former employees of Perdue,

but lacks knowledge or information sufficient to form a belief as to their truth, and on this basis denies

these allegations. Perdue denies the remaining allegations in Paragraph 21.




                                                    6
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 7 of 74



        22.    Perdue admits that Perdue Foods LLC is a privately held Maryland limited liability

company headquartered in Salisbury, Maryland. Perdue admits that Perdue Foods LLC is a subsidiary

of Perdue Farms, Inc. Perdue admits that it owns plants in multiple states which process chicken or

turkey, including, in the list of states identified in Paragraph 22, in California, Delaware, Georgia,

Indiana, Maryland, North Carolina, South Carolina, Tennessee, Virginia, and Washington. Perdue

admits that during the purported Class Period, Perdue Foods paid certain wages, salaries and/or

benefits to its employees in the United States. Perdue denies the remaining allegations in Paragraph

22.

        23.    Perdue denies the conspiracy alleged in the Complaint. Paragraph 23 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 23 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue admits that Agri Stats has collected certain

compensation-related information from Perdue, and that Perdue has received for pro-competitive

benchmarking purposes reports from Agri Stats containing anonymized information regarding certain

compensation-related information, but denies any characterization of those reports. Perdue further

admits that Paragraph 23 contains purported statements and allegations attributed to unidentified

former employees of Perdue, but lacks knowledge or information sufficient to form a belief as to their

truth, and on this basis denies these allegations. Perdue denies the remaining allegations in Paragraph

23.

        24.    Paragraph 24 contains Plaintiffs’ explanation of a defined term, to which no response

is required.




                                                   7
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 8 of 74



        25.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 25 and on this basis denies these allegations.

        26.    Perdue denies the Conspiracy alleged in this Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 26 and on this

basis denies these allegations.

        27.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 27 and on this basis denies these allegations.

        28.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 28 and on this basis denies these allegations.

        29.    Paragraph 29 contains Plaintiffs’ explanation of a defined term, to which no response

is required.

        30.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 30 and on this basis denies these allegations.

        31.    Perdue denies the Conspiracy alleged in this Complaint. To the extent the allegations

in Paragraph 31 purport to relate to Perdue, Perdue denies these allegations. Perdue otherwise lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 31

and on this basis denies these allegations.

        32.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 32 and on this basis denies these allegations.

        33.    Perdue denies the Conspiracy alleged in this Complaint. Perdue admits that Plaintiffs

purport to seek damages in this case, but denies that Plaintiffs are entitled to any of the relief they

seek. Perdue otherwise lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 33 and on this basis denies these allegations.



                                                   8
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 9 of 74



        34.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 34 and on this basis denies these allegations.

        35.    Perdue denies the conspiracy alleged in this Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 35 and on this

basis denies these allegations.

        36.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 36 and on this basis denies these allegations.

        37.    Perdue denies the conspiracy alleged in this Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 37 and on this

basis denies these allegations.

        38.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 38 and on this basis denies these allegations.

        39.    Perdue denies the conspiracy alleged in this Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 39 and on this

basis denies these allegations.

        40.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 40 and on this basis denies these allegations.

        41.    Perdue denies the conspiracy alleged in this Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 41 and on this

basis denies these allegations.

        42.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 42 and on this basis denies these allegations.




                                                   9
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 10 of 74



        43.    Perdue denies the conspiracy alleged in this Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 43 and on this

basis denies these allegations.

        44.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 44 and on this basis denies these allegations.

        45.    Perdue denies the conspiracy alleged in this Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 45 and on this

basis denies these allegations.

        46.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 46 and on this basis denies these allegations.

        47.    Perdue denies the conspiracy alleged in this Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 47 and on this

basis denies these allegations.

        48.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 48 and on this basis denies these allegations.

        49.    Perdue denies the conspiracy alleged in this Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 49 and on this

basis denies these allegations.

        50.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 50 and on this basis denies these allegations.

        51.    Perdue denies the conspiracy alleged in this Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 51 and on this

basis denies these allegations.



                                                  10
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 11 of 74



        52.    Paragraph 52 contains Plaintiffs’ explanation of a defined term, to which no response

is required.

        53.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 53 and on this basis denies these allegations.

        54.    Perdue denies the conspiracy alleged in this Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 54 and on this

basis denies these allegations.

        55.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 55 and on this basis denies these allegations.

        56.    Perdue denies the conspiracy alleged in this Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 56 and on this

basis denies these allegations.

        57.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 57 and on this basis denies these allegations.

        58.    Perdue denies the conspiracy alleged in this Complaint. To the extent the allegations in

Paragraph 58 purport to relate to Perdue, Perdue denies these allegations. Perdue otherwise lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 58

and on this basis denies these allegations.

        59.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 59 and on this basis denies these allegations.

        60.    Perdue denies the conspiracy alleged in this Complaint. To the extent that the

allegations in Paragraph 60 relate to other Defendants and/or third parties to this action, Perdue lacks

knowledge or information sufficient to form a belief as to their truth, and on this basis denies these



                                                  11
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 12 of 74



allegations. Perdue admits that Agri Stats has collected certain compensation-related information from

Perdue, and that Perdue has received for pro-competitive benchmarking purposes reports from Agri

Stats containing anonymized information regarding certain compensation-related information, but

denies any characterization of those reports. Perdue further admits that Paragraph 60 contains

purported statements and allegations attributed to unidentified former employees of Perdue, but lacks

knowledge or information sufficient to form a belief as to their truth, and on this basis denies these

allegations. Perdue denies the remaining allegations in Paragraph 60.

        61.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 61 and on this basis denies these allegations.

        62.    Perdue denies the conspiracy alleged in this Complaint. To the extent that the

allegations in Paragraph 62 relate to other Defendants and/or third parties to this action, Perdue lacks

knowledge or information sufficient to form a belief as to their truth, and on this basis denies these

allegations. Perdue admits that WMS has collected certain compensation-related information from

Perdue, and that Perdue has received for pro-competitive benchmarking purposes reports from WMS

containing anonymized information regarding certain compensation-related information, but denies

any characterization of those reports. Perdue denies the remaining allegations in Paragraph 62.

        63.    Perdue denies the conspiracy alleged in this Complaint. Paragraph 63 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 63 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations purport to pertain to

Perdue, Perdue denies the remaining allegations in Paragraph 63.




                                                  12
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 13 of 74



        64.    Perdue denies the conspiracy alleged in this Complaint. Paragraph 64 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required Perdue denies the allegations in Paragraph 64.

        65.    Perdue denies the conspiracy alleged in this Complaint. Paragraph 65 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 65 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations purport to pertain to

Perdue, Perdue denies the remaining allegations in Paragraph 65.

        66.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 66 and on this basis denies these allegations.

        67.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 67 and on this basis denies these allegations.

        68.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 68 and on this basis denies these allegations.

        69.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 69 and on this basis denies these allegations.

        70.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 70 and on this basis denies these allegations.

        71.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 71 and on this basis denies these allegations.

        72.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 72 and on this basis denies these allegations.



                                                  13
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 14 of 74



        73.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 73 and on this basis denies these allegations.

        74.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 74 and on this basis denies these allegations.

        75.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 75 and on this basis denies these allegations.

        76.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 76 and on this basis denies these allegations.

        77.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 77 and on this basis denies these allegations.

        78.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 78 and on this basis denies these allegations.

        79.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 79 and on this basis denies these allegations.

        80.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 80 and on this basis denies these allegations.

        81.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 81 and on this basis denies these allegations.

        82.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 82 and on this basis denies these allegations.

        83.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 83 and on this basis denies these allegations.




                                                  14
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 15 of 74



        84.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 84 and on this basis denies these allegations.

        85.    Perdue lacks knowledge or information sufficient to form a belief as to 86. Perdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

86 and on this basis denies these allegations.

        87.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 87 and on this basis denies these allegations.

        88.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 88 and on this basis denies these allegations.

        89.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 89 and on this basis denies these allegations.

        90.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 90 and on this basis denies these allegations.

        91.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 91 and on this basis denies these allegations.

        92.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 92 and on this basis denies these allegations.

        93.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 93 and on this basis denies these allegations.

        94.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 94 and on this basis denies these allegations.

        95.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 95 and on this basis denies these allegations.



                                                   15
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 16 of 74



        96.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 96 and on this basis denies these allegations.

        97.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 97 and on this basis denies these allegations.

        98.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 98 and on this basis denies these allegations.

        99.    Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 99 and on this basis denies these allegations.

        100.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 100 and on this basis denies these allegations.

        101.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 101 and on this basis denies these allegations.

        102.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 102 and on this basis denies these allegations.

        103.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 103 and on this basis denies these allegations.

        104.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 104 and on this basis denies these allegations.

        105.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 105 and on this basis denies these allegations.

        106.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 106 and on this basis denies these allegations.




                                                  16
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 17 of 74



        107.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 107 and on this basis denies these allegations.

        108.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 108 and on this basis denies these allegations.

        109.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 109 and on this basis denies these allegations.

        110.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 110 and on this basis denies these allegations.

        111.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 111 and on this basis denies these allegations.

        112.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 112 and on this basis denies these allegations.

        113.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 113 and on this basis denies these allegations.

        114.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 114 and on this basis denies these allegations.

        115.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 115 and on this basis denies these allegations.

        116.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 116 and on this basis denies these allegations.

        117.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 117 and on this basis denies these allegations.




                                                  17
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 18 of 74



        118.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 118 and on this basis denies these allegations.

        119.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 119 and on this basis denies these allegations.

        120.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 120 and on this basis denies these allegations.

        121.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 121 and on this basis denies these allegations.

        122.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 122 and on this basis denies these allegations.

        123.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 123 and on this basis denies these allegations.

        124.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 124 and on this basis denies these allegations.

        125.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 125 and on this basis denies these allegations.

        126.   Perdue denies the conspiracy alleged in this Complaint. Paragraph 126 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 126 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations purport to pertain to

Perdue, Perdue denies the remaining allegations in Paragraph 126.




                                                   18
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 19 of 74



        127.   Perdue denies the conspiracy alleged in this Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 127 that relate to

other Defendants and/or third parties to this action, and on this basis denies these allegations. To the

extent that the allegations purport to pertain to Perdue, Perdue denies the remaining allegations in

Paragraph 127.

        128.   Perdue denies the conspiracy alleged in this Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 128 that relate to

other Defendants and/or third parties to this action, and on this basis denies these allegations. To the

extent that the allegations purport to pertain to Perdue, Perdue denies the remaining allegations in

Paragraph 128.

        129.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 129 that relate to other Defendants and/or third parties to this action, and on

this basis denies these allegations. Perdue admits that it employed individuals in its processing plants

in the United States, and that at least some of the compensation paid to those individuals may have

been mailed or transmitted across state lines. Perdue denies the remaining allegations in Paragraph

129.

        130.   Perdue admits that it sells chicken and turkey products in interstate commerce in the

United States, and that it employs individuals at plants where its chicken or turkey products are

processed. Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 130 that relate to other Defendants and/or co-conspirators to this action, and

on this basis denies these allegations. Perdue denies the remaining allegations in Paragraph 130.

        131.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 131 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.



                                                   19
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 20 of 74



To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 131 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations purport to relate to Perdue,

Perdue denies the remaining allegations in Paragraph 131.

        132.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 132 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 132.

        133.   To the extent that the allegations in Paragraph 133 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent herewith. Perdue otherwise lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 133 and on this basis denies these

allegations.

        134.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 134 and on this basis denies these allegations.

        135.   Perdue admits that poultry may be processed for consumption and sold in a variety of

forms, including but not limited to, fresh or frozen, raw or cooked, whole or in parts, or as a meat

ingredient in a value-added product. Perdue denies the remaining allegations in Paragraph 135.

        136.   Perdue lacks knowledge or information sufficient to form a belief as to the precise

figures set forth in Paragraph 136, and on that basis denies these allegations. Perdue denies the

remaining allegations in Paragraph 136.

        137.   To the extent that the allegations in Paragraph 137 relate to other Defendants and/or

third parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to their

truth, and on this basis denies these allegations. Perdue lacks knowledge or information sufficient to



                                                    20
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 21 of 74



form a belief as to the precise figure set forth in the fourth sentence of Paragraph 137, and on that basis

denies these allegations. Perdue denies the remaining allegations in Paragraph 137.

        138.   Perdue admits that there are plants where chickens or turkeys are slaughtered and/or

processed into products for human consumption, and that Plaintiffs purport to represent a purported

class of certain workers employed by Defendant Processors. Perdue denies the remaining allegations

in Paragraph 138.

        139.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 139 and on this basis denies these allegations.

        140.   To the extent that the allegations in Paragraph 140 relate to other Defendants and/or

third parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to their

truth, and on this basis denies these allegations. Perdue admits that it owns at least one plant that is

within 32 miles of another Defendant’s plant. Perdue otherwise lacks knowledge or information

sufficient to form a belief as to the precise figures set forth in the third and fourth sentences of

Paragraph 140, and on that basis denies these allegations. Perdue denies the remaining allegations in

Paragraph 140.

        141.   Paragraph 141 contains Plaintiffs’ characterization of their claims and/or legal

conclusions to which no response is required. To the extent a response is required, Perdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 141

that relate to other Defendants and/or third parties, and on that basis denies those allegations. Perdue

denies the remaining allegations in Paragraph 141.

        142.   To the extent that the allegations in Paragraph 142, the accompanying map, or Footnote

2 characterize or describe documents or other sources, such sources speak for themselves, and Perdue

denies any characterization or description that is inconsistent therewith. Because the map in Paragraph



                                                    21
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 22 of 74



142 does not identify which purported plants belong to Perdue and, in many instances, the placement

of the “pins” in the diagram obscures the state in which the “pin” purports to be located, Perdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 142,

the accompanying map, or Footnote 2, and on this basis denies these allegations.

        143.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 143, and on this basis denies these allegations.

        144.   Paragraph 144 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 144

that relate to other Defendants and/or third parties, and on that basis denies those allegations. Perdue

denies the remaining allegations in Paragraph 144.

        145.   Perdue admits that it has employees at its processing plants in positions such as live

hangers, eviscerators, deboners, and first line supervisors. Perdue lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 145, and on this basis denies

these allegations. Perdue denies the remaining allegations in Paragraph 145.

        146.   Perdue admits that it has paid employees at its processing plants hourly wages or annual

salaries. To the extent that the allegations in Paragraph 146 relate to other Defendants and/or third

parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to the truth

of these allegations and on this basis denies these allegations.

        147.   Perdue admits that certain employees at its processing plants have been paid hourly

wages, which are based on various factors, including but not limited to, an employee’s position and

years of experience. To the extent that the allegations in Paragraph 147 relate to other Defendants

and/or third parties to this action, Perdue lacks knowledge or information sufficient to form a belief as



                                                   22
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 23 of 74



to the truth of these allegations and on this basis denies these allegations. Perdue lacks knowledge or

information sufficient to form a belief as to the precise figure set forth in the first sentence of Paragraph

147, and on that basis denies these allegations. Perdue denies the remaining allegations in Paragraph

147.

        148.    Perdue admits that certain employees at its processing plants have been paid annual

salaries. To the extent that the allegations in Paragraph 148 relate to other Defendants and/or third

parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to the truth

of these allegations and on this basis denies these allegations. Perdue lacks knowledge or information

sufficient to form a belief as to the precise figure set forth in the first sentence of Paragraph 148, and

on that basis denies these allegations. Perdue denies the remaining allegations in Paragraph 148.

        149.    Perdue admits that hourly-paid and salary-paid employees at its processing plants have

received certain employment benefits, such as health insurance, paid time off, a retirement savings

plan, disability insurance and life insurance. To the extent that the allegations in Paragraph 149 relate

to other Defendants and/or third parties to this action, Perdue lacks knowledge or information

sufficient to form a belief as to the truth of these allegations and on this basis denies these allegations.

Perdue denies the remaining allegations in Paragraph 149.

        150.    To the extent that that the allegations in Paragraph 150 characterize documents or other

sources, such sources speak for themselves, and Perdue denies any characterization or description that

is inconsistent therewith. To the extent that the allegations in Paragraph 150 relate to other Defendants

and/or third parties to this action, Perdue lacks knowledge or information sufficient to form a belief as

to the truth of these allegations and on this basis denies these allegations. Perdue denies the remaining

allegations in Paragraph 150.




                                                     23
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 24 of 74



        151.   Perdue admits that certain employees at its processing plants were paid higher hourly

wages than others based on various factors, such as skill and experience. To the extent that the

allegations in Paragraph 151 relate to other Defendants and/or third parties to this action, Perdue lacks

knowledge or information sufficient to form a belief as to the truth of these allegations and on this

basis denies these allegations. Perdue denies the remaining allegations in Paragraph 151.

        152.   Perdue admits that certain employees at its processing plants were paid higher salaries

than others based on various factors, such as skill and experience. To the extent that the allegations

in Paragraph 152 relate to other Defendants and/or third parties to this action, Perdue lacks knowledge

or information sufficient to form a belief as to the truth of these allegations and on this basis denies

these allegations. Perdue denies the remaining allegations in Paragraph 152.

        153.   To the extent that the allegations in Paragraph 153 relate to other Defendants and/or

third parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to their

truth, and on this basis denies these allegations. Perdue also lacks knowledge or information sufficient

to form a belief as to the precise figure set forth in the second sentence of Paragraph 153, and on that

basis denies these allegations. Perdue denies the remaining allegations in Paragraph 153.

        154.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 154 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 154 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent the allegations in Paragraph 154 purport to

relate to Perdue, Perdue denies these allegations.

        155.   To the extent that the allegations in Paragraph 155 relate to other Defendants and/or

third parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to their



                                                     24
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 25 of 74



truth, and on this basis denies these allegations. Perdue admits that Paragraph 155 contains purported

statements and allegations attributed to unidentified former employees of Perdue, but lacks knowledge

or information sufficient to form a belief as to their truth, and on this basis denies these allegations.

Perdue denies the remaining allegations in Paragraph 155.

        156.   To the extent that the allegations in Paragraph 156 relate to other Defendants and/or

third parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to their

truth, and on this basis denies these allegations. To the extent the allegations in Paragraph 156 purport

to relate to Perdue, Perdue denies these allegations.

        157.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 157 and on this basis denies these allegations.

        158.   Perdue admits that some of its hourly-paid processing plant employees are members of

unions, including the United Food and Commercial Workers International Union. Perdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 158

and on this basis denies these allegations.

        159.   To the extent that the allegations in Paragraph 159 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent therewith. To the extent that the allegations in Paragraph 159 relate to

other Defendants and/or third parties to this action, Perdue lacks knowledge or information sufficient

to form a belief as to their truth, and on this basis denies these allegations. Perdue admits that

compensation for some Perdue processing plant employees is determined in accordance with

collective bargaining agreements. Perdue denies the remaining allegations in Paragraph 159.

        160.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 160 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.



                                                    25
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 26 of 74



To the extent a response is required, and to the extent that the allegations in Paragraph 160 characterize

or describe documents or other sources, such sources speak for themselves, and Perdue denies any

characterization or description that is inconsistent therewith. To the extent the allegations in Paragraph

160 relate to other Defendants and/or third parties to this action, Perdue lacks knowledge or

information sufficient to form a belief as to the truth of these allegations, and on this basis denies these

allegations. Perdue denies the remaining allegations in Paragraph 160.

        161.   Paragraph 161 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, and to the extent

that the allegations in Paragraph 161 characterize or describe documents or other sources, such sources

speak for themselves, and Perdue denies any characterization or description that is inconsistent

therewith. To the extent that the allegations in Paragraph 161 relate to other Defendants and/or third

parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to their

truth, and on this basis denies these allegations. Perdue denies the remaining allegations in Paragraph

161.

        162.   To the extent a response is required, and to the extent that the allegations in Paragraph

162 characterize or describe documents or other sources, such sources speak for themselves, and

Perdue denies any characterization or description that is inconsistent therewith. To the extent that the

allegations in Paragraph 162 relate to other Defendants and/or third parties to this action, Perdue lacks

knowledge or information sufficient to form a belief as to their truth, and on this basis denies these

allegations. Perdue denies the remaining allegations in Paragraph 162.

        163.   Paragraph 163 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 163



                                                    26
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 27 of 74



that relate to other Defendants and/or third parties, and on that basis denies those allegations. Perdue

denies the remaining allegations in Paragraph 163.

        164.   To the extent that the allegations in Paragraph 164 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent therewith. To the extent that the allegations in Paragraph 164 relate to

other Defendants and/or third parties to this action, Perdue lacks knowledge or information sufficient

to form a belief as to their truth, and on this basis denies these allegations. Perdue denies the remaining

allegations in Paragraph 164.

        165.   To the extent that the allegations in Paragraph 165 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent therewith. To the extent that the allegations in Paragraph 165 relate to

other Defendants and/or third parties to this action, Perdue lacks knowledge or information sufficient

to form a belief as to their truth, and on this basis denies these allegations. Perdue denies the remaining

allegations in Paragraph 165.

        166.   To the extent that the allegations in Paragraph 166 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent therewith. To the extent that the allegations in Paragraph 166 relate to

other Defendants and/or third parties to this action, Perdue lacks knowledge or information sufficient

to form a belief as to their truth, and on this basis denies these allegations. Perdue denies the remaining

allegations in Paragraph 166.

        167.   To the extent that the allegations in Paragraph 167 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent therewith. To the extent that the allegations in Paragraph 167 relate to



                                                    27
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 28 of 74



other Defendants and/or third parties to this action, Perdue lacks knowledge or information sufficient

to form a belief as to their truth, and on this basis denies these allegations. Perdue denies the remaining

allegations in Paragraph 167.

        168.   To the extent that the allegations in Paragraph 168 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent therewith. To the extent that the allegations in Paragraph 168 relate to

other Defendants and/or third parties to this action, Perdue lacks knowledge or information sufficient

to form a belief as to their truth, and on this basis denies these allegations. Perdue admits that there

are certain requirements for some positions at Perdue processing plants. Perdue denies the remaining

allegations in Paragraph 168.

        169.   Perdue denies the conspiracy alleged in this Complaint. Paragraph 169 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 169.

       170.    Perdue denies the conspiracy alleged in this Complaint. Paragraph 170 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 170 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue denies the remaining allegations in Paragraph 170.

        171.   Perdue denies the conspiracy alleged in this Complaint. Paragraph 171 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 171 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue admits that it owns at least one plant that is within



                                                    28
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 29 of 74



32 miles of a plant owned by another Defendant. Perdue otherwise lacks knowledge or information

sufficient to form a belief as to the precise figures set forth in the third and sentences of Paragraph

171, and on that basis denies these allegations. Perdue denies the remaining allegations in Paragraph

171.

        172.   Perdue denies the conspiracy alleged in this Complaint. Paragraph 172 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 172 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue denies the remaining allegations in Paragraph 172.

        173.   Perdue denies the conspiracy alleged in this Complaint. Paragraph 173 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 173 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue denies the remaining allegations in Paragraph 173.

        174.   To the extent that the allegations in Paragraph 174 relate to other Defendants and/or

third parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to their

truth, and on this basis denies these allegations. Perdue admits that Paragraph 174 contains purported

statements and allegations attributed to unidentified former employees of Perdue, but lacks knowledge

or information sufficient to form a belief as to their truth, and on this basis denies these allegations.

Perdue further admits that Perdue employees have on occasion attended meetings with representatives

of WMS, including meetings at the Hilton Sandestin Beach Golf Resort & Spa, but denies any

characterization of those meetings. Perdue denies the remaining allegations in Paragraph 174.




                                                    29
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 30 of 74



        175.   Paragraph 175 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 175

that relate to other Defendants and/or third parties, and on that basis denies those allegations. Perdue

denies the remaining allegations in Paragraph 175.

        176.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 176 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 176 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue admits that Paragraph 176 contains purported

statements and allegations attributed to unidentified former employees of Perdue, but lacks knowledge

or information sufficient to form a belief as to their truth, and on this basis denies these allegations.

Perdue denies the remaining allegations in Paragraph 176.

        177.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 177 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 177 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue denies the remaining allegations in Paragraph 177.

        178.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 178 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 178 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue denies the remaining allegations in Paragraph 178.



                                                   30
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 31 of 74



        179.   Paragraph 179 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, and to the extent

that the allegations in Paragraph 179 characterize or describe documents or other sources, such sources

speak for themselves, and Perdue denies any characterization or description that is inconsistent

therewith. To the extent that the allegations in Paragraph 179 relate to other Defendants and/or third

parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to the truth

of these allegations and on this basis denies these allegations. Perdue denies the remaining allegations

in Paragraph 179.

        180.   To the extent that the allegations in Paragraph 180 relate to other Defendants and/or

third parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to the

truth of these allegations and on this basis denies these allegations. Perdue admits that WMS has

collected certain compensation-related information from Perdue, and that Perdue has received for pro-

competitive benchmarking purposes reports from WMS containing anonymized information regarding

certain compensation-related information, but denies any characterization of those reports. Perdue

denies the remaining allegations in Paragraph 180.

        181.   Perdue denies the conspiracy alleged in the Complaint. To the extent that the

allegations in Paragraph 181 characterize or describe documents or other sources, such sources speak

for themselves, and Perdue denies any characterization or description that is inconsistent therewith.

To the extent that the allegations in Paragraph 181 relate to other Defendants and/or third parties to

this action, Perdue lacks knowledge or information sufficient to form a belief as to the truth of these

allegations and on this basis denies these allegations. Perdue admits that WMS has collected certain

compensation-related information from Perdue, and that Perdue has received for pro-competitive

benchmarking purposes reports from WMS containing anonymized information regarding certain



                                                   31
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 32 of 74



compensation-related information, but denies any characterization of those reports. Perdue denies the

remaining allegations in Paragraph 181.

        182.   To the extent that the allegations in Paragraph 182 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent therewith. To the extent that the allegations in Paragraph 182 relate to

other Defendants and/or third parties to this action, Perdue lacks knowledge or information sufficient

to form a belief as to the truth of these allegations and on this basis denies these allegations. Perdue

admits that WMS has collected certain compensation-related information from Perdue, and that Perdue

has received for pro-competitive benchmarking purposes reports from WMS containing anonymized

information regarding certain compensation-related information, but denies any characterization of

those reports. Perdue denies the remaining allegations in Paragraph 182.

        183.   To the extent that the allegations in Paragraph 183 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent therewith. To the extent that the allegations in Paragraph 183 relate to

other Defendants and/or third parties to this action, Perdue lacks knowledge or information sufficient

to form a belief as to the truth of these allegations and on this basis denies these allegations. Perdue

admits that WMS has collected certain compensation-related information from Perdue, and that Perdue

has received for pro-competitive benchmarking purposes reports from WMS containing anonymized

information regarding certain compensation-related information, but denies any characterization of

those reports. Perdue denies the remaining allegations in Paragraph 183.

        184.   To the extent that the allegations in Paragraph 184 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent therewith. To the extent that the allegations in Paragraph 184 relate to



                                                   32
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 33 of 74



other Defendants and/or third parties to this action, Perdue lacks knowledge or information sufficient

to form a belief as to the truth of these allegations and on this basis denies these allegations. Perdue

admits that WMS has collected certain compensation-related information from Perdue, and that Perdue

has received for pro-competitive benchmarking purposes reports from WMS containing anonymized

information regarding certain compensation-related information, but denies any characterization of

those reports. Perdue denies the remaining allegations in Paragraph 184.

        185.   To the extent that the allegations in Paragraph 185 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent therewith. To the extent that the allegations in Paragraph 185 relate to

other Defendants and/or third parties to this action, Perdue lacks knowledge or information sufficient

to form a belief as to the truth of these allegations and on this basis denies these allegations. Perdue

admits that WMS has collected certain compensation-related information from Perdue, and that Perdue

has received for pro-competitive benchmarking purposes reports from WMS containing anonymized

information regarding certain compensation-related information, but denies any characterization of

those reports. Perdue denies the remaining allegations in Paragraph 185.

        186.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 186 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 186 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 186

characterize or describe documents or other sources, such sources speak for themselves, and Perdue

denies any characterization or description that is inconsistent therewith. Perdue admits that WMS has

collected certain compensation-related information from Perdue, and that Perdue has received for pro-



                                                   33
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 34 of 74



competitive benchmarking purposes reports from WMS containing anonymized information regarding

certain compensation-related information, but denies any characterization of those reports. Perdue

further admits that Paragraph 186 contains purported statements and allegations attributed to

unidentified former employees of Perdue, but lacks knowledge or information sufficient to form a

belief as to their truth, and on this basis denies these allegations. Perdue denies the remaining

allegations in Paragraph 186.

        187.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 187 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, and to the extent that the allegations in Paragraph 187 characterize

or describe documents or other sources, such sources speak for themselves, and Perdue denies any

characterization or description that is inconsistent therewith. To the extent that the allegations in

Paragraph 187 relate to other Defendants and/or third parties to this action, Perdue lacks knowledge

or information sufficient to form a belief as to the truth of these allegations and on this basis denies

these allegations. Perdue denies the remaining allegations in Paragraph 187.

        188.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 188 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 188 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue admits that Paragraph 188 contains purported

statements and allegations attributed to unidentified former employees of Perdue, but lacks knowledge

or information sufficient to form a belief as to their truth, and on this basis denies these allegations.

Perdue denies the remaining allegations in Paragraph 188.




                                                   34
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 35 of 74



        189.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 189 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 189 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue denies the remaining allegations in Paragraph 189.

        190.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 190 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 190 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue denies the remaining allegations in Paragraph 190.

        191.   Perdue denies the conspiracy alleged in the Complaint. Perdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 191, and on this

basis denies these allegations. To the extent the allegations in Paragraph 191 purport to relate to

Perdue, Perdue denies the allegations in Paragraph 191.

        192.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 192 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, and to the extent that the allegations in Paragraph 192 characterize

or describe documents or other sources, such sources speak for themselves, and Perdue denies any

characterization or description that is inconsistent therewith. To the extent that the allegations in

Paragraph 192 relate to other Defendants and/or third parties to this action, Perdue lacks knowledge

or information sufficient to form a belief as to the truth of these allegations and on this basis denies

these allegations. Perdue denies the remaining allegations in Paragraph 192.




                                                   35
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 36 of 74



        193.   Perdue denies the conspiracy alleged in the Complaint. To the extent that the

allegations in Paragraph 193 relate to other Defendants and/or third parties to this action, Perdue lacks

knowledge or information sufficient to form a belief as to the truth of these allegations and on this

basis denies these allegations. Perdue admits that Perdue employees have on occasion attended

meetings with representatives of WMS, including a meeting in 2017 at the Hilton Sandestin Beach

Golf Resort & Spa, but denies any characterization of those meetings. Perdue denies the remaining

allegations in Paragraph 193.

        194.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 194 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, and to the extent that the allegations in Paragraph 194 characterize

or describe documents or other sources, such sources speak for themselves, and Perdue denies any

characterization or description that is inconsistent therewith. To the extent that the allegations in

Paragraph 194 relate to other Defendants and/or third parties to this action, Perdue lacks knowledge

or information sufficient to form a belief as to the truth of these allegations and on this basis denies

these allegations. To the extent that the allegations purport to relate to Perdue, Perdue denies the

allegations in Paragraph 194.

        195.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 195 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, and to the extent that the allegations in Paragraph 195 characterize

or describe documents or other sources, such sources speak for themselves, and Perdue denies any

characterization or description that is inconsistent therewith. To the extent that the allegations in

Paragraph 195 relate to Defendants and/or third parties to this action, Perdue lacks knowledge or

information sufficient to form a belief as to their truth and on this basis denies these allegations. To



                                                   36
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 37 of 74



the extent that the allegations in Paragraph 195 purport to relate to Perdue, Perdue admits that Agri

Stats has collected certain compensation-related information from Perdue, and that Perdue has

received for pro-competitive benchmarking purposes reports from Agri Stats containing anonymized

information regarding certain compensation-related information, but denies any characterization of

those reports. Perdue denies the remaining allegations in Paragraph 195.

        196.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 196 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 196 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 196 purport

to relate to Perdue, Perdue admits that Agri Stats has collected certain compensation-related

information from Perdue, and that Perdue has received for pro-competitive benchmarking purposes

reports from Agri Stats containing anonymized information regarding certain compensation-related

information, but denies any characterization of those reports. Perdue denies the remaining allegations

in Paragraph 196.

        197.   Perdue denies the conspiracy alleged in the Complaint. Perdue admits that Paragraph

197 contains purported statements and allegations attributed to unidentified former employees of

Perdue, but lacks knowledge or information sufficient to form a belief as to their truth, and on this

basis denies these allegations. Perdue otherwise denies the allegations in Paragraph 197.

        198.   To the extent that the allegations in Paragraph 198 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent therewith. Perdue otherwise lacks knowledge or information sufficient




                                                   37
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 38 of 74



to form a belief as to the truth of the allegations in Paragraph 198 and on this basis denies these

allegations.

        199.   Paragraph 199 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, and to the extent

that the allegations in Paragraph 199 characterize or describe documents or other sources, such sources

speak for themselves, and Perdue denies any characterization or description that is inconsistent

therewith. To the extent that the allegations in Paragraph 199 relate to Defendants and/or third parties

to this action, Perdue lacks knowledge or information sufficient to form a belief as to their truth and

on this basis denies these allegations. Perdue denies the remaining allegations in Paragraph 199.

        200.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 200 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, and to the extent that the allegations in Paragraph 200 characterize

or describe documents or other sources, such sources speak for themselves, and Perdue denies any

characterization or description that is inconsistent therewith. To the extent that the allegations in

Paragraph 200 relate to Defendants and/or third parties to this action, Perdue lacks knowledge or

information sufficient to form a belief as to their truth and on this basis denies these allegations. To

the extent that the allegations in Paragraph 200 purport to relate to Perdue, Perdue admits that Agri

Stats has collected certain compensation-related information from Perdue, and that Perdue has

received for pro-competitive benchmarking purposes reports from Agri Stats containing anonymized

information regarding certain compensation-related information, but denies any characterization of

those reports. Perdue denies the remaining allegations in Paragraph 200.

        201.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 201 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.



                                                   38
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 39 of 74



To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 201 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 201

characterize or describe documents or other sources, such sources speak for themselves, and Perdue

denies any characterization or description that is inconsistent therewith. Perdue admits that Agri Stats

has collected certain compensation-related information from Perdue, and that Perdue has received for

pro-competitive benchmarking purposes reports from Agri Stats containing anonymized information

regarding certain compensation-related information, but denies any characterization of those reports.

Perdue denies the remaining allegations in Paragraph 201. Footnote 3 contains Plaintiffs’ explanation

of a defined term, to which no response is required.

        202.   To the extent that the allegations in Paragraph 202 relate to Defendants and/or third

parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to their truth

and on this basis denies these allegations. To the extent that the allegations in Paragraph 202

characterize or describe documents or other sources, such sources speak for themselves, and Perdue

denies any characterization or description that is inconsistent therewith. Perdue admits that Agri Stats

has collected certain compensation-related information from Perdue, and that Perdue has received for

pro-competitive benchmarking purposes reports from Agri Stats containing anonymized information

regarding certain compensation-related information, but denies any characterization of those reports.

Perdue denies the remaining allegations in Paragraph 202.

        203.   To the extent that the allegations in Paragraph 203 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent therewith. To the extent that the allegations in Paragraph 203 relate to

Defendants and/or third parties to this action, Perdue lacks knowledge or information sufficient to



                                                    39
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 40 of 74



form a belief as to their truth and on this basis denies these allegations. Perdue admits that Agri Stats

has collected certain compensation-related information from Perdue, and that Perdue has received for

pro-competitive benchmarking purposes reports from Agri Stats containing anonymized information

regarding certain compensation-related information, but denies any characterization of those reports.

Perdue denies the remaining allegations in Paragraph 203.

        204.   Paragraph 204 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, and to the extent

that the allegations in Paragraph 204 characterize or describe documents or other sources, such sources

speak for themselves, and Perdue denies any characterization or description that is inconsistent

therewith. To the extent that the allegations in Paragraph 204 relate to Defendants and/or third parties

to this action, Perdue lacks knowledge or information sufficient to form a belief as to their truth and

on this basis denies these allegations. Perdue admits that Agri Stats has collected certain

compensation-related information from Perdue, and that Perdue has received for pro-competitive

benchmarking purposes reports from Agri Stats containing anonymized information regarding certain

compensation-related information, but denies any characterization of those reports. Perdue denies the

remaining allegations in Paragraph 204.

        205.   Perdue denies the conspiracy alleged in the Complaint. To the extent that the

allegations in Paragraph 205 relate to Defendants and/or third parties to this action, Perdue lacks

knowledge or information sufficient to form a belief as to their truth and on this basis denies these

allegations. Perdue admits that Paragraph 205 contains purported statements and allegations attributed

to unidentified former employees of Perdue, but lacks knowledge or information sufficient to form a

belief as to their truth, and on this basis denies these allegations. Perdue denies the remaining

allegations in Paragraph 205.



                                                   40
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 41 of 74



        206.    Perdue denies the conspiracy alleged in the Complaint.            To the extent that the

allegations in Paragraph 206 characterize or describe documents or other sources, such sources speak

for themselves, and Perdue denies any characterization or description that is inconsistent therewith.

To the extent that the allegations in Paragraph 206 relate to Defendants and/or third parties to this

action, Perdue lacks knowledge or information sufficient to form a belief as to their truth and on this

basis denies these allegations. To the extent that the allegations in Paragraph 206 purport to relate to

Perdue, Perdue denies these allegations.

        207.    Perdue admits that Paragraph 207 contains purported statements and allegations

attributed to unidentified former employees of Perdue, but lacks knowledge or information sufficient

to form a belief as to their truth, and on this basis denies these allegations.

        208.    Perdue denies the conspiracy alleged in the Complaint. To the extent that the

allegations in Paragraph 208 characterize or describe documents or other sources, such sources speak

for themselves, and Perdue denies any characterization or description that is inconsistent therewith.

To the extent that the allegations in Paragraph 208 relate to Defendants and/or third parties to this

action, Perdue lacks knowledge or information sufficient to form a belief as to their truth and on this

basis denies these allegations. To the extent that the allegations in Paragraph 208 purport to relate to

Perdue, Perdue denies these allegations.

        209.    Perdue denies the conspiracy alleged in the Complaint. Paragraph 209 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 209 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue admits that Agri Stats has collected certain

compensation-related information from Perdue, and that Perdue has received for pro-competitive



                                                    41
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 42 of 74



benchmarking purposes reports from Agri Stats containing anonymized information regarding certain

compensation-related information, but denies any characterization of those reports. Perdue further

admits it has met with representatives from Agri Stats, but denies any characterization of those

meetings. Perdue denies the remaining allegations in Paragraph 209.

        210.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 210 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, and to the extent that the allegations in Paragraph 210 characterize

or describe documents or other sources, such sources speak for themselves, and Perdue denies any

characterization or description that is inconsistent therewith. To the extent that the allegations in

Paragraph 210 relate to Defendants and/or third parties to this action, Perdue lacks knowledge or

information sufficient to form a belief as to their truth and on this basis denies these allegations.

Perdue admits that Paragraph 210 contains purported statements and allegations attributed to

unidentified former employees of Perdue, but lacks knowledge or information sufficient to form a

belief as to their truth, and on this basis denies these allegations. Perdue denies the remaining

allegations in Paragraph 210.

        211.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 211 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, and to the extent that the allegations in Paragraph 211 characterize

or describe documents or other sources, such sources speak for themselves, and Perdue denies any

characterization or description that is inconsistent therewith. To the extent that the allegations in

Paragraph 211 relate to Defendants and/or third parties to this action, Perdue lacks knowledge or

information sufficient to form a belief as to their truth and on this basis denies these allegations. Perdue

denies the remaining allegations in Paragraph 211.



                                                    42
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 43 of 74



        212.   Perdue denies the conspiracy alleged in the Complaint. to the extent that the allegations

in Paragraph 212 characterize or describe documents or other sources, such sources speak for

themselves, and Perdue denies any characterization or description that is inconsistent therewith. To

the extent that the allegations in Paragraph 212 relate to Defendants and/or third parties to this action,

Perdue lacks knowledge or information sufficient to form a belief as to their truth and on this basis

denies these allegations. To the extent that the allegations in Paragraph 212 purport to relate to Perdue,

Perdue admits that Agri Stats has collected certain compensation-related information from Perdue,

and that Perdue has received for pro-competitive benchmarking purposes reports from Agri Stats

containing anonymized information regarding certain compensation-related information, but denies

any characterization of those reports. Perdue further admits that Paragraph 212 contains purported

statements and allegations attributed to unidentified former employees of Perdue, but lacks knowledge

or information sufficient to form a belief as to their truth, and on this basis denies these allegations.

Perdue denies the remaining allegations in Paragraph 212.

        213.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 213 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, and to the extent that the allegations in Paragraph 213 characterize

or describe documents or other sources, such sources speak for themselves, and Perdue denies any

characterization or description that is inconsistent therewith. To the extent that the allegations in

Paragraph 213 relate to Defendants and/or third parties to this action, Perdue lacks knowledge or

information sufficient to form a belief as to their truth and on this basis denies these allegations. To

the extent that the allegations in Paragraph 213 purport to relate to Perdue, Perdue denies the remaining

allegations in Paragraph 213.




                                                   43
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 44 of 74



        214.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 214, and on this basis denies them.

        215.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 215, and on this basis denies them

        216.   Perdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 216, and on this basis denies them.

        217.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 217 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 217 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 217 purport

to relate to Perdue, Perdue denies the allegations.

        218.   To the extent that the allegations in Paragraph 218 relate to Defendants and/or third

parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to their truth

and on this basis denies these allegations. Perdue admits that Agri Stats has collected certain

compensation-related information from Perdue, and that Perdue has received for pro-competitive

benchmarking purposes reports from Agri Stats containing anonymized information regarding certain

compensation-related information, but denies any characterization of those reports. Perdue denies the

remaining allegations in Paragraph 218.

        219.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 219 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief




                                                      44
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 45 of 74



as to the truth of the allegations in Paragraph 219 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue denies the remaining allegations in Paragraph 219.

        220.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 220 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 220 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 220 purport

to relate to Perdue, Perdue admits that Agri Stats has collected certain compensation-related

information from Perdue, and that Perdue has received for pro-competitive benchmarking purposes

reports from Agri Stats containing anonymized information regarding certain compensation-related

information, but denies any characterization of those reports. Perdue denies Plaintiffs’ characterization

of any information provided in Agri Stats reports and Plaintiffs’ purported characterization of any

improper information exchange via Agri Stats. Perdue denies the remaining allegations in Paragraph

220.

        221.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 221 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 221 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 221 purport

to relate to Perdue, Perdue admits that Agri Stats has collected certain compensation-related

information from Perdue, and that Perdue has received for pro-competitive benchmarking purposes

reports from Agri Stats containing anonymized information regarding certain compensation-related




                                                   45
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 46 of 74



information, but denies any characterization of those reports. Perdue denies the remaining allegations

in Paragraph 221.

        222.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 222 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 222 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue denies the remaining allegations in Paragraph 222.

        223.   To the extent that the allegations in Paragraph 223 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent therewith. Perdue otherwise lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 223 and on this basis denies them.

        224.   To the extent that the allegations in Paragraph 224 relate to Defendants and/or third

parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to their truth

and on this basis denies these allegations. Perdue denies the remaining allegations in Paragraph 224.

        225.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 225 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 225 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 225 purport

to relate to Perdue, Perdue denies these allegations.

        226.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 226 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief



                                                    46
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 47 of 74



as to the truth of the allegations in Paragraph 226 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 226 purport

to relate to Perdue, Perdue denies these allegations.

        227.   Perdue denies the conspiracy alleged in the Complaint. To the extent that the

allegations in Paragraph 227 relate to Defendants and/or third parties to this action, Perdue lacks

knowledge or information sufficient to form a belief as to their truth and on this basis denies these

allegations. To the extent that the allegations in Paragraph 227 purport to relate to Perdue, Perdue

denies these allegations.

        228.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 228 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 228 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 228 purport

to relate to Perdue, Perdue denies these allegations.

        229.   Perdue denies the conspiracy alleged in the Complaint. To the extent that the

allegations in Paragraph 229 relate to Defendants and/or third parties to this action, Perdue lacks

knowledge or information sufficient to form a belief as to their truth and on this basis denies these

allegations. To the extent that the allegations in Paragraph 229 purport to relate to Perdue, Perdue

denies these allegations.

        230.   Perdue denies the conspiracy alleged in the Complaint. To the extent that the

allegations in Paragraph 230 relate to Defendants and/or third parties to this action, Perdue lacks

knowledge or information sufficient to form a belief as to their truth and on this basis denies these




                                                   47
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 48 of 74



allegations. To the extent that the allegations in Paragraph 230 purport to relate to Perdue, Perdue

denies these allegations.

        231.    Perdue denies the conspiracy alleged in the Complaint. To the extent that the

allegations in Paragraph 231 relate to Defendants and/or third parties to this action, Perdue lacks

knowledge or information sufficient to form a belief as to their truth and on this basis denies these

allegations. To the extent that the allegations in Paragraph 231 purport to relate to Perdue, Perdue

denies these allegations.

        232.    Perdue admits that Paragraph 232 contains purported statements and allegations

attributed to unidentified former employees of Perdue, but lacks knowledge or information sufficient

to form a belief as to their truth, and on this basis denies these allegations.

        233.    Perdue denies the conspiracy alleged in the Complaint. To the extent that the

allegations in Paragraph 233 relate to Defendants and/or third parties to this action, Perdue lacks

knowledge or information sufficient to form a belief as to their truth and on this basis denies these

allegations. Perdue admits that Paragraph 233 contains purported statements and allegations attributed

to unidentified former employees of Perdue, but lacks knowledge or information sufficient to form a

belief as to their truth, and on this basis denies these allegations. Perdue denies the remaining

allegations in Paragraph 233.

        234.    Perdue denies the conspiracy alleged in the Complaint. Paragraph 234 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 234 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue admits that Perdue employees have at times

participated in certain “Chicken Media Summits.” Perdue further admits that certain personnel from



                                                    48
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 49 of 74



other Defendants/third parties have visited certain Perdue facilities for pro-competitive purposes, but

denies any characterization of those visits. Perdue denies the remaining allegations in Paragraph 234.

        235.   Paragraph 235 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue denies the

allegations in Paragraph 235.

        236.   Paragraph 236 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue denies the

allegations in Paragraph 236.

        237.   Paragraph 237 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue lacks

knowledge or information sufficient to form a belief as to the precise figures set forth in the third

sentence of Paragraph 237, and on that basis denies these allegations. Perdue denies the remaining

allegations in Paragraph 237.

        238.   Paragraph 238 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, and to the extent

that the allegations in Paragraph 238 characterize or describe documents or other sources, such sources

speak for themselves, and Perdue denies any characterization or description that is inconsistent

therewith. Perdue otherwise lacks knowledge or information sufficient to form a belief as to the precise

figures set forth in sentences four and five of Paragraph 238, and on that basis denies these allegations.

Perdue denies the remaining allegations in Paragraph 238.

        239.   Paragraph 239 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 239



                                                   49
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 50 of 74



that relate to other Defendants and/or third parties, and on that basis denies those allegations. Perdue

denies the remaining allegations in Paragraph 239.

        240.   Paragraph 240 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue denies the

allegations in Paragraph 240.

        241.   Paragraph 241 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 241

that relate to other Defendants and/or third parties, and on that basis denies those allegations. To the

extent that the allegations in Paragraph 241 characterize or describe documents or other sources, such

as DOJ public filings or other statements, such sources speak for themselves, and Perdue denies any

characterization or description that is inconsistent therewith. Perdue denies the remaining allegations

in Paragraph 241.

        242.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 242 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 242 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue admits that Paragraph 242 contains purported

statements and allegations attributed to unidentified former employees of Perdue, but lacks knowledge

or information sufficient to form a belief as to their truth, and on this basis denies these allegations.

Perdue denies the remaining allegations in Paragraph 242.

        243.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 243 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.



                                                   50
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 51 of 74



To the extent a response is required, and to the extent that the allegations in Paragraph 243 characterize

or describe documents or other sources, such sources speak for themselves, and Perdue denies any

characterization or description that is inconsistent therewith. To the extent that the allegations in

Paragraph 243 relate to other Defendants and/or third parties to this action, Perdue lacks knowledge

or information sufficient to form a belief as to their truth, and on this basis denies these allegations.

Perdue admits that at times it has been a member of certain legitimate trade associations, including the

U.S. Poultry & Egg Association, National Chicken Council, National Turkey Federation, Georgia

Poultry Federation, and North Carolina Poultry Federation, and that such associations have meetings

from time to time. Perdue also admits that at times Perdue employees have served on the Joint Poultry

Industry Human Resources Council, and on boards of directors of certain legitimate trade associations,

including the U.S. Poultry & Egg Association, National Chicken Council, and National Turkey

Federation. Perdue further admits that Paragraph 243 contains purported statements and allegations

attributed to unidentified former employees of Perdue, but lacks knowledge or information sufficient

to form a belief as to their truth, and on this basis denies these allegations. Perdue denies the remaining

allegations in Paragraph 243.

        244.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 244 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 244 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent the allegations in Paragraph 244 purport to

relate to Perdue, Perdue admits that WMS has collected certain compensation-related information

from Perdue, and that Perdue has received for pro-competitive benchmarking purposes reports from

WMS containing anonymized information regarding certain compensation-related information, but



                                                    51
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 52 of 74



denies any characterization of those reports. Perdue denies the remaining allegations in Paragraph 244.

Perdue further incorporates by reference its answers to Plaintiffs’ allegations in section VI(B) above.

        245.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 245 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 245 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent the allegations in Paragraph 245 purport to

relate to Perdue, Perdue admits that Agri Stats has collected certain compensation-related information

from Perdue, and that Perdue has received for pro-competitive benchmarking purposes reports from

Agri Stats containing anonymized information regarding certain compensation-related information,

but denies any characterization of those reports. Perdue denies the remaining allegations in Paragraph

245.

        246.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 246 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 246 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue admits that Paragraph 246 contains purported

statements and allegations attributed to unidentified former employees of Perdue, but lacks knowledge

or information sufficient to form a belief as to their truth, and on this basis denies these allegations.

Perdue denies the remaining allegations in Paragraph 246.

        247.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 247 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 247.



                                                   52
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 53 of 74



        248.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 248 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 248 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent the allegations in Paragraph 248 purport to

relate to Perdue, Perdue admits that it paid Agri Stats and WMS for pro-competitive benchmarking

services. Perdue denies the remaining allegations in Paragraph 248.

        249.   Paragraph 249 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue denies the

allegations in Paragraph 249.

        250.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 250 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 250.

        251.   Paragraph 251 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue denies the

allegations in Paragraph 251.

        252.   Paragraph 252 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 252

that relate to other Defendants and/or third parties, and on that basis denies those allegations. Perdue

denies the remaining allegations in Paragraph 252.

        253.   Paragraph 253 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue lacks



                                                   53
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 54 of 74



knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 253

that relate to other Defendants and/or third parties, and on that basis denies those allegations. Perdue

denies the remaining allegations in Paragraph 253.

        254.   Paragraph 254 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 254

that relate to other Defendants and/or third parties, and on that basis denies those allegations. Perdue

denies the remaining allegations in Paragraph 254.

        255.   Paragraph 255 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, and to the extent

that the allegations in Paragraph 255 characterize or describe documents or other sources, such sources

speak for themselves, and Perdue denies any characterization or description that is inconsistent

therewith. To the extent that the allegations in Paragraph 255 relate to other Defendants and/or third

parties to this action, Perdue lacks knowledge or information sufficient to form a belief as to their

truth, and on this basis denies these allegations. Perdue denies the remaining allegations in paragraph

255.

        256.   Paragraph 256 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 256

that relate to other Defendants and/or third parties, and on that basis denies those allegations. Perdue

denies the remaining allegations in Paragraph 256.

        257.   Paragraph 257 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue lacks



                                                  54
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 55 of 74



knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 257

that relate to other Defendants and/or third parties, and on that basis denies those allegations. Perdue

denies the remaining allegations in Paragraph 257.

        258.   Paragraph 258 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph 258

that relate to other Defendants and/or third parties, and on that basis denies those allegations. 259.

Paragraph 259 contains Plaintiffs’ characterization of their claims, allegations subject to proof by

expert testimony, and/or legal conclusions, to which no response is required. To the extent a response

is required, and to the extent that the allegations in Paragraph 259 characterize or describe documents

or other sources, such sources speak for themselves, and Perdue denies any characterization or

description that is inconsistent therewith. Perdue denies the remaining allegations in Paragraph 259.

        260.   Paragraph 260 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue denies the

allegations in Paragraph 260.

        261.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 261 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 261 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue denies the remaining allegations in Paragraph 261.

        262.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 262 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 262.



                                                   55
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 56 of 74



        263.   Paragraph 263 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue denies the

allegations in Paragraph 263.

        264.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 264 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 264.

        265.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 265 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 265.

        266.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 266 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 266.

        267.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 267 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 267.

        268.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 268 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 268.

        269.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 269 contains

Plaintiffs’ characterization of their claims, allegations subject to proof by expert testimony, and/or

legal conclusions, to which no response is required. To the extent that the allegations in Paragraph 269

characterize or describe documents or other sources, such sources speak for themselves, and Perdue




                                                  56
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 57 of 74



denies any characterization or description that is inconsistent therewith. Perdue denies the remaining

allegations in Paragraph 269.

        270.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 270 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies these allegations in Paragraph 270.

        271.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 271 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 271 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent the allegations in Paragraph 271 purport to

relate to Perdue, Perdue denies these allegations.

        272.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 272 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 272 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue otherwise lacks knowledge or information sufficient

to form a belief as to the precise figures set forth in sentences two and three in Paragraph 272, and on

that basis denies these allegations. Perdue denies the remaining allegations in Paragraph 272.

        273.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 273 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 273.

        274.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 274 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.



                                                     57
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 58 of 74



To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 274 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue admits that Paragraph 274 contains purported

statements and allegations attributed to unidentified former employees of Perdue, but lacks knowledge

or information sufficient to form a belief as to their truth, and on this basis denies these allegations.

Perdue denies the remaining allegations in Paragraph 274.

        275.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 275 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 275.

        276.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 276 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 276.

        277.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 277 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 277.

        278.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 278 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 278.

        279.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 279 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 279.




                                                   58
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 59 of 74



        280.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 280 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 280.

        281.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 281 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 281.

        282.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 282 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 282 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 282

characterize or describe documents or other sources, such sources speak for themselves, and Perdue

denies any characterization or description that is inconsistent therewith. Perdue denies the remaining

allegations in Paragraph 282.

        283.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 283 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 283 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 283

characterize or describe documents or other sources, such sources speak for themselves, and Perdue

denies any characterization or description that is inconsistent therewith. Perdue denies the remaining

allegations in Paragraph 283.




                                                   59
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 60 of 74



        284.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 284 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 284 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue admits that Paragraph 284 contains purported

statements and allegations attributed to unidentified former employees of Perdue, but lacks knowledge

or information sufficient to form a belief as to their truth, and on this basis denies these allegations.

Perdue denies the remaining allegations in Paragraph 284.

        285.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 285 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 285 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 285

characterize or describe documents or other sources, such sources speak for themselves, and Perdue

denies any characterization or description that is inconsistent therewith. Perdue admits that Paragraph

285 contains purported statements and allegations attributed to unidentified former employees of

Perdue, but lacks knowledge or information sufficient to form a belief as to their truth, and on this

basis denies these allegations. Perdue admits that WMS has collected certain compensation-related

information from Perdue, and that Perdue has received for pro-competitive benchmarking purposes

reports from WMS containing anonymized information regarding certain compensation-related

information, but denies any characterization of those reports. Perdue denies the remaining allegations

in Paragraph 285.




                                                   60
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 61 of 74



        286.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 286 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 286 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 286

characterize or describe documents or other sources, such sources speak for themselves, and Perdue

denies any characterization or description that is inconsistent therewith. Perdue denies the remaining

allegations in Paragraph 286.

        287.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 287 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 287 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 287

characterize or describe documents or other sources, such sources speak for themselves, and Perdue

denies any characterization or description that is inconsistent therewith. Perdue denies the remaining

allegations in Paragraph 287.

        288.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 288 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, and to the extent that the allegations in Paragraph 288 characterize

or describe documents or other sources, such sources speak for themselves, and Perdue denies any

characterization or description that is inconsistent therewith. To the extent that the allegations in

Paragraph 288 relate to other Defendants and/or third parties to this action, Perdue lacks knowledge

or information sufficient to form a belief as to their truth, and on this basis denies these allegations.



                                                   61
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 62 of 74



Perdue admits that Paragraph 288 contains purported statements and allegations attributed to

unidentified former employees of Perdue, but lacks knowledge or information sufficient to form a

belief as to their truth, and on this basis denies these allegations. Perdue admits that Agri Stats has

collected certain compensation-related information from Perdue, and that Perdue has received for pro-

competitive benchmarking purposes reports from Agri Stats containing anonymized information

regarding certain compensation-related information, but denies any characterization of those reports.

Perdue denies the remaining allegations in Paragraph 288.

        289.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 289 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 289 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 289

characterize or describe documents or other sources, such sources speak for themselves, and Perdue

denies any characterization or description that is inconsistent therewith. Perdue denies the remaining

allegations in Paragraph 289.

        290.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 290 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 290 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue denies the remaining allegations in Paragraph 290.

        291.   Perdue denies the conspiracy alleged in the Complaint. Paragraph 291 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief



                                                   62
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 63 of 74



as to the truth of the allegations in Paragraph 291 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. Perdue denies the remaining allegations in Paragraph 291.

        292. Perdue denies the conspiracy alleged in the Complaint. Paragraph 292 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 292 that relate to other Defendants and/or third parties,

and on that basis denies those allegations. To the extent that the allegations in Paragraph 292

characterize or describe documents or other sources, such sources speak for themselves, and Perdue

denies any characterization or description that is inconsistent therewith. Perdue denies the remaining

allegations in Paragraph 292.

        293. Perdue denies the conspiracy alleged in the Complaint. Paragraph 293 contains

Plaintiffs’ characterization of their claims and/or legal conclusions, to which no response is required.

To the extent a response is required, Perdue denies the allegations in Paragraph 293.

        294.    Paragraph 294 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

Plaintiffs purport to bring this action as a class action, but Perdue denies that this action can be properly

maintained as a class action whether on behalf of the purported class or otherwise, and denies the

allegations in Paragraph 294.

        295.    Paragraph 295 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

Plaintiffs purport to exclude the persons and entities identified in Paragraph 295 from their purported

class, but Perdue denies that this action can be properly maintained as a class action whether on behalf

of the purported class or otherwise, and denies the allegations in Paragraph 295.



                                                     63
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 64 of 74



        296.    Paragraph 296 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

Plaintiffs purport to bring this action as a class action, but Perdue denies that this action can be properly

maintained as a class action whether on behalf of the purported class or otherwise, and denies the

allegations in Paragraph 296.

        297.    Paragraph 297 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

Plaintiffs purport to bring this action as a class action, but Perdue denies that this action can be properly

maintained as a class action whether on behalf of the purported class or otherwise, and denies the

allegations in Paragraph 297.

        298.    Paragraph 298 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

Plaintiffs purport to bring this action as a class action, but Perdue denies that this action can be properly

maintained as a class action whether on behalf of the purported class or otherwise, and denies the

allegations in Paragraph 298.

        299.    Paragraph 299 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

Plaintiffs purport to bring this action as a class action, but Perdue denies that this action can be properly

maintained as a class action whether on behalf of the purported class or otherwise, and denies the

allegations in Paragraph 299.

        300.    Paragraph 300 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

Plaintiffs purport to bring this action as a class action, but Perdue denies that this action can be properly



                                                     64
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 65 of 74



maintained as a class action whether on behalf of the purported class or otherwise, and denies the

allegations in Paragraph 300.

        301.    Paragraph 301 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

Plaintiffs purport to bring this action as a class action, but Perdue denies that this action can be properly

maintained as a class action whether on behalf of the purported class or otherwise, and denies the

allegations in Paragraph 301.

        302.    Paragraph 302 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

Plaintiffs purport to bring this action as a class action, but Perdue denies that this action can be properly

maintained as a class action whether on behalf of the purported class or otherwise, and denies the

allegations in Paragraph 302.

        303.    Paragraph 303 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

Plaintiffs purport to bring this action as a class action, but Perdue denies that this action can be properly

maintained as a class action whether on behalf of the purported class or otherwise, and denies the

allegations in Paragraph 303.

        304.    Paragraph 304 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

Plaintiffs purport to bring this action as a class action, but Perdue denies that this action can be properly

maintained as a class action whether on behalf of the purported class or otherwise, and denies the

allegations in Paragraph 304.




                                                     65
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 66 of 74



        305.    Paragraph 305 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

Plaintiffs purport to bring this action as a class action, but Perdue denies that this action can be properly

maintained as a class action whether on behalf of the purported class or otherwise, and denies the

allegations in Paragraph 305.

        306.    Paragraph 306 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

Plaintiffs purport to bring this action as a class action, but Perdue denies that this action can be properly

maintained as a class action whether on behalf of the purported class or otherwise, and denies the

allegations in Paragraph 306.

        307.    Paragraph 307 contains Plaintiffs’ characterization of their claims and/or legal

conclusions, to which no response is required. To the extent a response is required, Perdue admits that

Plaintiffs purport to bring this action as a class action, but Perdue denies that this action can be properly

maintained as a class action whether on behalf of the purported class or otherwise, and denies that

Plaintiffs are entitled to any relief. Perdue denies the remaining allegations in Paragraph 307.

        308.    Perdue incorporates by reference its answers to each preceding and succeeding

paragraph, as fully set forth herein in response to Paragraph 308 of the Complaint.

        309.    Perdue denies the allegations in Paragraph 309.

        310.    Perdue denies the allegations in Paragraph 310.

        311.    Perdue denies the allegations in Paragraph 311.

        312.    Perdue denies the allegations in Paragraph 312.

        313.    Perdue denies the allegations in Paragraph 313.




                                                     66
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 67 of 74



        314.   Perdue incorporates by reference its answers to each preceding and succeeding

paragraph, as fully set forth herein in response to Paragraph 314 of the Complaint.

        315.   Perdue denies the allegations in Paragraph 315.

        316.   Perdue denies the allegations in Paragraph 316.

        317.   Perdue denies the allegations in Paragraph 317.

        318.   Perdue denies the allegations in Paragraph 318.

        319.   Perdue denies the allegations in Paragraph 319.

        320.   Perdue denies the allegations in Paragraph 320.

        321.   Perdue denies the allegations in Paragraph 321.

        322.   Perdue denies the allegations in Paragraph 322.

        323.   Perdue denies the allegations in Paragraph 323.

        324.   Perdue denies the allegations in Paragraph 324.

        325.   Perdue denies the allegations in Paragraph 325.

        326.   Perdue denies the allegations in Paragraph 326.

        327.   Perdue denies the allegations in Paragraph 327.

        328.   Perdue denies the allegations in Paragraph 328.

        329.   Perdue denies the allegations in Paragraph 329.

        330.   Perdue denies the allegations in Paragraph 330.

        331.   Perdue denies the allegations in Paragraph 331.

        332.   Perdue denies the allegations in Paragraph 332.

        333.   Perdue denies the allegations in Paragraph 333.




                                                 67
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 68 of 74



                              PLAINTIFFS’ PRAYER FOR RELIEF

        This Paragraph contains Plaintiffs’ characterization of their claims and/or legal conclusions,

to which no response is required. To the extent a response is required, Perdue denies the allegations in

this Paragraph, and denies Plaintiffs are entitled to any of the relief requested in this Paragraph.

                                      JURY TRIAL DEMAND

       This Paragraph contains Plaintiffs’ characterization of their claims and/or legal conclusions, to

which no response is required. To the extent a response is required, Perdue also demands a jury trial

as set forth below.

                      ADDITIONAL ALLEGATIONS AND GENERAL DENIAL

       Perdue denies all allegations in the Complaint unless Perdue has expressly admitted these

allegations herein. Where an allegation in the Complaint is directed at another Defendant or a party

unaffiliated with Perdue, except as otherwise expressly stated, Perdue denies the allegations set

forth in the Complaint on the basis that it lacks the knowledge or information sufficient to form a

belief concerning the truth of such allegations. Further, unless otherwise expressly admitted, Perdue

denies any allegations in the headings, footnotes or other places in the Complaint, to the extent that

any such allegations require a response. Any headings, subheadings or similar text that Perdue has

included in this Answer are for the convenience of the Court and the parties, and are not intended to

be nor shall they be construed as an admission of any fact by Perdue.

                                    AFFIRMATIVE DEFENSES

       Without assuming any burden that it otherwise would not bear, and reserving the right to assert

additional defenses as those defenses become known during discovery, Perdue asserts the

following separate and additional defenses. Perdue reserves all affirmative defenses under Federal

Rule of Civil Procedure 8(c) and any other defenses at law or equity that may exist now or in the



                                                   68
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 69 of 74



future. Perdue reserves the right to assert other defenses as this action proceeds up to and including

the time of trial.

                                        GENERAL DEFENSES

                                           FIRST DEFENSE

    1. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

        because they lack standing to assert claims on behalf of turkey-processing and salaried

        employees.

        2.      In this case, Plaintiffs purport to bring claims on behalf of salaried employees and

workers at turkey processing plants as well. The named Plaintiffs, however, only held hourly positions

at chicken processing plants.

        3.      Thus, Plaintiffs lack standing to bring claims on behalf of non-hourly and/or non-

chicken processing employees. Perdue further incorporates by reference the arguments raised in

Defendants’ Memorandum in support of Defendants’ Motion to Dismiss For Lack of Standing

Pursuant to Fed. R. Civ. P. 12(b)(1) (ECF No. 398-1).

                                          SECOND DEFENSE

        4.      Plaintiffs’ claims and the claims of any putative class members are barred, in whole or

in part, because the applicable statute of limitations has lapsed with respect to such claims. The statute

of limitations for Plaintiffs’ claims is four years.

        5.      Here, the alleged conspiracy purportedly began in 2009—more than ten years before

Plaintiffs filed the Complaint in August 2019. See Compl. ¶ 5.

        6.      Thus, the action was brought long after the expiration of the limitations period.

Plaintiffs have not alleged, nor can show, any basis upon which the statute of limitations should be

tolled or upon which they should be entitled to obtain recovery for conduct beyond the statute of



                                                       69
        Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 70 of 74



limitations.   Perdue further incorporates by reference the arguments raised in Section III of

Defendants’ Memorandum of Law in support of their Joint Motion to Dismiss Plaintiffs’ Amended

Consolidated Complaint (ECF No. 344-1).

                                           THIRD DEFENSE

       7.      Plaintiffs’ claims and the claims of any putative class members are barred, in whole or

in part, by the equitable doctrine of laches.

       8.      The laches doctrine generally applies to preclude relief for a plaintiff who has

unreasonably slept on his rights. Specifically, laches will bar relief in the face of: (1) lack of diligence

by the party against whom the defense is asserted and, (2) prejudice to the party asserting the defense.

       9.      As set forth in support of Perdue’s statute of limitations defense, the challenged conduct

that underlies Plaintiffs’ claims purportedly began in 2009. Likewise, the specific facts Plaintiffs cite

in support of their claims were available to Plaintiffs long ago. Yet, Plaintiffs failed to assert their

claims for years, and this lack of diligence in raising their claims bars Plaintiffs’ claims now.

       10.     Accordingly, the equitable principles embodied in the laches doctrine bar Plaintiffs

from seeking relief at this delayed juncture.

                                         FOURTH DEFENSE

       11.     Plaintiffs’ claims and the claims of any putative class members are barred, in whole or

in part, to the extent Plaintiffs seek to impose liability on Perdue based on the exercise of any person

or entity’s right to petition federal, state and local legislative bodies, because such conduct was

immune under the Noerr-Pennington doctrine and/or privileged under the First Amendment to the

U.S. Constitution.

       12.     Protected activities include, without limitation, participation in trade associations

seeking legislative and/or administrative remedies related to issues facing poultry producers.



                                                    70
          Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 71 of 74



                                           FIFTH DEFENSE

          13.   Plaintiffs’ claims and the claims of any putative class member are barred, in whole or

in part, to the extent any of Plaintiffs’ claims are subject to mandatory arbitration or other dispute

resolution process. For example, any unnamed members of the putative class who are members of a

union may be subject to mandatory arbitration or other dispute-resolution processes pursuant to their

collective-bargaining agreements.

                                           SIXTH DEFENSE

          14.   Even assuming that Plaintiffs could prove an agreement in restraint of trade and

anticompetitive harm (which they cannot), Plaintiffs’ claims fail because the alleged exchange of

compensation-related information had legitimate, pro-competitive purposes and effects.

          15.   Moreover, Plaintiffs’ claims also fail because those pro-competitive benefits

outweighed any supposed anticompetitive effects.

                                        SEVENTH DEFENSE

          16.   Without admitting the existence of any contract, combination or conspiracy in restraint

of trade, and expressly denying same, Plaintiffs’ claims and the claims of any putative class members

are barred, in whole or in part, by Perdue’s right to set off any amounts paid to Plaintiffs by any

Defendants other than Perdue who have settled, or do settle, Plaintiffs’ claims against them in this

action.

                                         EIGHTH DEFENSE

          17.   Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to state

a claim upon which relief can be granted for the reasons described in the Defendants’ Memorandum

of Law in Support of Their Joint Motion to Dismiss Amended Complaint (ECF No. 344-1), which

Perdue incorporates by reference.



                                                    71
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 72 of 74



                                          NINTH DEFENSE

       18.     Plaintiffs’ claims and the claims of any putative class members are barred, in whole or

in part, because to the extent Plaintiffs suffered any injury or incurred any damages as alleged in the

Complaint—which Perdue denies—any such injury or damage was caused in fact and brought about

by intervening or superseding events, factors, occurrences, conditions, or acts of others, including

market forces, and not by the alleged wrongful conduct on the part of Perdue.

                                          TENTH DEFENSE

       19.     Plaintiffs’ claims and the claims of any putative class member are barred, in whole or

in part, because Perdue is not liable for the acts of any other Defendant. Perdue did not enter into any

conspiracy in restraint of trade, or otherwise violate the antitrust laws, and therefore there is no basis

for joint and several liability against Perdue.

                                       ELEVENTH DEFENSE

       20.     Plaintiffs’ claims are barred, in whole or in part, by the nonstatutory labor

exemption. Plaintiffs allege that approximately one-third of hourly-paid workers at poultry processing

plants are members of labor unions.

       21.     For those purported class members represented by a labor union, any claims arising out

of or related to wages or wage levels established by collective bargaining agreements must be brought

under labor law and not under antitrust law.

       22.     Accordingly, to the extent that Plaintiffs or any absent class members they purport to

represent seek to recover damages for wages, hours, benefits, or other terms of employment that are

or have been set by a collective bargaining agreement, such claim is barred by the nonstatutory labor

exemption.




                                                    72
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 73 of 74



                                        TWELTH DEFENSE

       23.     Perdue adopts and incorporates by reference any and all other defenses asserted by any

other Defendant to the extent that the defense would apply to Perdue.

                                      PRAYER FOR RELIEF

       WHEREFORE, Perdue respectfully requests that judgment be entered in favor of Perdue and

the other Defendants and against Plaintiffs, dismissing the Complaint in its entirety with prejudice.

Perdue further requests that this Court (i) award Perdue its costs and disbursements, and (ii) award

such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

       Pursuant to the Federal Rules of Civil Procedure 38, Perdue demands a trial by jury on all

claims and defenses upon which it is entitled to a jury.



Dated: April 7, 2021                                         Respectfully submitted,

                                                             /s/ J. Douglas Baldridge
                                                             J. Douglas Baldridge (#437678)
                                                             Lisa Jose Fales (Bar No. 08141)
                                                             Danielle R. Foley (Bar No. 21113)
                                                             Andrew T. Hernacki (Bar No. 21107)
                                                             VENABLE LLP
                                                             600 Massachusetts Ave., NW
                                                             Washington, DC 20001
                                                             (202) 344-4000
                                                             jdbaldridge@venable.com
                                                             ljfales@venable.com
                                                             drfoley@venable.com
                                                             athernacki@venable.com

                                                             Attorneys for Perdue Foods, LLC and
                                                             Perdue Farms, Inc.




                                                  73
       Case 1:19-cv-02521-SAG Document 441 Filed 04/07/21 Page 74 of 74



                                  CERTIFICATE OF SERVICE

       I certify that on April 7, 2021, I served the foregoing document on all counsel of

record using the Court’s ECF system.



                                                            /s/ J. Douglas Baldridge
                                                            J. Douglas Baldridge




                                                 74
